Exhibit 10.O

A.P. PHARMA, INC

2007 EQUITY INCENTIVE PLAN

DIRECTOR’S RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated
                    , is entered into between A.P. Pharma, Inc., a Delaware
corporation (the “Company”) and                     (the “Director”). Unless
otherwise defined herein, the terms of this Agreement will have the same meaning
as defined in the A.P. Pharma, Inc. 2007 Equity Incentive Plan (the “Plan”). The
Agreement is entered into as follows:

WHEREAS, the service of Director is considered by the Company to be important
for the Company’s continued growth; and

WHEREAS, in order to induce Director to remain with the Company and to assure
his continued commitment to the success of the Company, the Board of Directors
of the Company (the “Board”) has determined that Director shall be granted a
stock award (“Stock Award”) covering shares of the Company’s common stock (the
“Shares”), under the Plan and subject to the restrictions stated below.

THEREFORE, the parties agree as follows:

1. Grant of Stock Award. Subject to the terms and conditions of this Agreement
and the Plan which is incorporated herein by reference, the Company hereby
issues to Director a Stock Award covering             Shares and hereby agrees
to issue such Shares to Director.

2. Vesting Schedule. So long as Director’s service relationship with the Company
continues during the following vesting term, the interest of Director in the
Shares shall vest as follows:             Shares subject to the Stock Award will
vest on             . Therefore, provided Director has not experienced a
termination of his service prior to             , the interest of Director in
the Shares shall become fully vested on that date.

3. Forfeiture. Upon the date Director’s Continuous Service (as defined in the
Plan) terminates for any reason, all Shares of Stock received by Director
pursuant to this Agreement that have not vested under the terms of the
Agreement, together with any shares of Stock issued as a dividend or other
distribution on, in exchange for or upon the conversion of such unvested Stock
(collectively, the “Subject Shares”), will be forfeited to the extent that they
have not vested on or prior to such date. This means that the Restricted Shares
will immediately revert to the Company with no further action required by the
Company or Director. Director will receive no payment for Restricted Shares that
are forfeited. The Company determines when Director’s Continuous Service
terminates for this purpose.

4. Transfer Restrictions. Except as otherwise provided for in this Agreement and
the Plan, the Shares or rights granted hereunder may not be sold, pledged or
otherwise transferred until the Shares become vested and nonforfeitable in
accordance with Sections 2 and 3.

5. Stockholder Rights. Director shall be entitled to all of the rights and
benefits generally accorded to stockholders with respect to the Shares. All
dividends on Shares that are subject to any restrictions, including vesting,
shall be subject to the same restrictions, including those set forth in Sections
2 and 3, as the Shares on which the dividends were paid.

6. Taxes.

(a) Director shall be liable for any and all taxes, including withholding taxes,
arising out of this grant or the vesting of Shares hereunder. In the event that
the Company is required to withhold taxes as a result of the grant or vesting of
the Shares, or subsequent sale of the Shares, Director shall surrender a
sufficient number of whole Shares or make a cash payment, in the discretion of
the Company, as necessary to cover all applicable required withholding taxes and
required social security contributions at the time the Shares vest and the
restrictions on the Shares lapse (or at such other time as required by
applicable laws), unless alternative procedures for such payment are established
by the Company. Director will receive a cash refund for any fraction of a
surrendered Share not necessary for required withholding taxes and required
social security contributions. To the extent that any



--------------------------------------------------------------------------------

surrender of Shares or payment of cash or alternative procedure for such payment
is insufficient, Director authorizes the Company, its affiliates and
subsidiaries, which are qualified to deduct tax at source, to deduct all
applicable required withholding taxes and social security contributions from
Director’s compensation. Director agrees to pay any amounts that cannot be
satisfied from surrender of shares or other cash compensation, to the extent
permitted by law.

(b) Director understands that Section 83(a) of the Internal Revenue Code of
1986, as amended (the “Code”), taxes as ordinary income the difference between
the amount paid for the Shares and the fair market value of the Shares as of the
date any forfeiture restrictions on the Shares lapse. In this context,
“restrictions” mean the forfeiture obligation in the event of the Termination of
Continuous Service of Director as set forth in Section 12 of the Plan and the
restriction on transferability as set forth in Section 4 of this Agreement and
in Section 13 of the Plan. Director understands that Director may elect to be
taxed at the time the Shares are issued, based on the value of the Shares at the
issuance date rather than when and as the forfeiture restrictions lapse (on the
vesting dates), by filing an election under Section 83(b) (an “83(b) Election”)
of the Code with the Internal Revenue Service within 30 days from the date of
issuance. Director acknowledges that the foregoing is only a summary of the
effect of United States federal income taxation with respect to issuance and
vesting of the Shares hereunder, and does not purport to be complete. The
Company has directed Director to seek independent advice regarding the
applicable provisions of the Code, the income tax laws of any municipality,
state or foreign country in which Director may reside, the tax consequences of
Director’s death, and the decision as to whether or not to file an 83(b)
Election (as well as appropriate advice and assistance with the actual filing of
any such 83(b) Election) in connection with the issuance of the Shares.

(c) Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), Director acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by Director is and
remains Director’s responsibility and that the Company (i) makes no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this issuance of Shares, including the
vesting of the Shares or the subsequent sale of the Shares; and (ii) does not
commit to structure the terms or any aspect of this issuance of Shares to reduce
or eliminate Director’s liability for Tax-Related Items. Upon the vesting of the
Shares, Director shall pay the Company any amount of Tax-Related Items that the
Company may be required to withhold as a result of Director’s receipt of the
Stock Award or Director’s receipt of Shares that cannot be satisfied by the
means previously described. The Company may refuse to deliver the Shares if
Director fails to comply with Director’s obligations in connection with the
Tax-Related Items.

7. Acknowledgment and Waiver. By accepting this grant of a Stock Award, Director
acknowledges and agrees that:

(a) the grant of a Stock Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of Stock Awards or
Shares, even if Stock Awards or Shares have been granted repeatedly in the past;

(b) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of Continuous Service (whether or not in breach
of local labor laws), Director’s right to receive benefits under this Agreement,
if any, will terminate effective as of the date that Director is no longer in
active service and will not be extended by any notice period mandated under
local law (e.g., active service would not include a period of “garden leave” or
similar period pursuant to local law); furthermore, in the event of involuntary
termination of Continuous Service (whether or not in breach of local labor
laws), Director’s right to receive benefits under this Agreement after
termination of service, if any, will be measured by the date of termination of
Director’s active service and will not be extended by any notice period mandated
under local law.

8. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
this Agreement, the Company shall not be obligated, and shall have no liability
for failure, to issue or deliver any Shares under this Agreement unless such
issuance or delivery would comply with applicable laws, with such compliance
determined by the Company in consultation with its legal counsel.

 

2



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) The Company shall not be required to treat as the owner of Shares, and
associated benefits hereunder, any transferee to whom such Shares or benefits
shall have been so transferred in violation of this Agreement.

(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to Director at Director’s
address then on file with the Company.

(d) The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Director with respect to the subject matter
hereof, and may not be modified adversely to Director’s interest except by means
of a writing signed by the Company and Director. This Agreement is governed by
the laws of the state of Delaware.

(e) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

   A.P. PHARMA, INC. Accepted by Director:    By   

 

 

     

RETAIN THIS AGREEMENT FOR YOUR RECORDS

 

3